Citation Nr: 1538527	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The case was remanded in January 2012 to obtain additional treatment records and an addendum opinion from an April 2011 VA examiner.  In February 2013, the Board denied the claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2014, the Court vacated the Board's decision and remanded the case for readjudication in accordance with the Court's decision.

Thereafter, the Board remanded the case for additional development in September 2014 and March 2015.

In April 2015, the RO issued a rating decision denying entitlement to service connection for depressive disorder.

The Board observes that the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the record shows that the Veteran has diagnoses of PTSD, dysthymia, and depressive disorder.  Accordingly, the Board finds that the issue of entitlement to service connection for a depressive disorder is properly before the Board as part of the Veteran's claim of entitlement to service connection for PTSD.  The Board has characterized the issue as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 remand, the Board directed that the Veteran be afforded a VA examination regarding the etiology of any identified psychiatric disorder.  The Board ordered that opinions be obtained regarding whether it is at least as likely as not that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service, whether it is at least as likely as not that any currently diagnosed psychiatric disorder is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus, and whether it is at least as likely as not that any currently diagnosed psychiatric disorder has been aggravated by any service-connected disability, including Type II diabetes mellitus.  

In October 2014 the Veteran was afforded a VA medical examination.  Although the examiner discussed the reported stressors of fearing electrocution while working on the communications van in a storm and discovering a cobra snake in the bathroom, review of the examination report does not reveal any discussion of the stressors of having seen an enemy soldier while on guard duty who blew up helicopters and being told not fire at him and having been shot at while traveling to Long Bien.  The examiner rendered the opinion that the Veteran met the criteria for persistent depressive disorder which is at least as likely as not related to his history of chronic alcohol abuse which began shortly after his military service.  The examiner did not discuss whether the Veteran's condition may be due to or aggravated by his service-connected type II diabetes mellitus.

A further medical opinion was obtained in January 2015.  The examiner rendered the opinion that it is less likely than not that the Veteran's claimed mental health condition, PTSD, related to, caused by, and/or aggravated by his time in military service because of the lack of medically-based clinical evidence to support a DSM-V diagnosis of PTSD.  The examiner identified that the October 2014 examination was negative for a diagnosis of PTSD and, specifically, that the Veteran did not meet the stressors associated with the criteria.  The examiner reported that the Veteran was a non-combat soldier.  The examiner did not discuss the Veteran's reported stressors of having seen an enemy soldier while on guard duty who blew up helicopters and being told not fire at him and having been shot at while traveling to Long Bien.  In addition, there was no discussion of whether the Veteran's condition may be due to or aggravated by his service-connected type II diabetes mellitus.

As such, in March 2015, the Board found the October 2014 examination and subsequent clarifying opinion, dated in January 2015, inadequate as the examiners did not comment upon all of the Veteran's reported stressors and did not consider whether the Veteran's type II diabetes caused or aggravated the Veteran's psychiatric disability as directed by the prior Board remand.  The Board remanded the claim for a supplemental opinion. 

In addition, upon further consideration, the Board notes that the Veteran was found to be negative for a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fifth Edition (DSM-5), criteria in October 2014 and January 2015.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45093 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in November 2011 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.  As such, the examinations are inadequate because they did not consider using the DSM-IV criteria.

A VA medical opinion was obtained in April 2015.  The Veteran's claims file was noted to have been reviewed.  The examiner comment upon the Veteran's November 1972 psychiatric evaluation that found no evidence of psychiatric disease, no profile indicated, and cleared the Veteran.  The examiner reported that the Veteran was diagnosed with depression and substance-induced mood disorder, alcohol abuse, in February 2006.  He was followed in mental health for dysthymia from 2007 to 2011.  The Veteran was started on metformin in February 2011.  The examiner stated:

Timeline clearly shows that depressive symptoms and [alcohol] abuse [preceded] diagnosis of [diabetes mellitus] by some 4-5 years.  Therefore it is less likely as not that depressive disorder is [  ] related to [service connected diabetes mellitus].  Additionally, there is no evidence of and therefore less likely as not an [aggravation] of depressive disorder as related to [diabetes mellitus] type 2, whereas ongoing [alcohol] would at least likely as not worsen depressive disorder. 

In June 2015 the same examiner amended the opinion adding a notation of the October 2014 VA medical examination.  It was noted that the Veteran had a diagnosis of persistent depressive disorder and alcohol abuse.  The examiner reported that the October 2014 examination report indicated that the Veteran met the criteria for persistent depressive disorder which is at least as likely as not related to his history of chronic alcohol abuse which began shortly after his military service.  The examiner stated:

Timeline clearly shows that depressive symptoms and [alcohol] abuse [preceded] diagnosis of [diabetes mellitus] by some 4-5 years.  Therefore it is less likely as not that depressive disorder is [  ] related to [service connected diabetes mellitus].  Additionally, there is no evidence to support and therefore less likely as not an [aggravation] of depressive disorder as related to [diabetes mellitus] type 2, whereas ongoing [alcohol] would at least likely as not worsen depressive disorder.  Lastly, it is less likely as not that current diagnosis of depressive disorder and [alcohol] abuse are related to combat conceded in service as symptoms did not manifest until years after service.  Veteran's primary diagnosis is [alcohol] abuse, which at least likely as not led to and/or aggravated his depressive disorder. 

The Board finds the April 2015 and June 2015 addenda to be insufficient.  The examiner did not comment on the Veteran's lay statements, including his description of symptoms, as ordered by the Board.  In addition, the Board noted in the remand that the prior examination reports did not comment upon all of the Veteran's reported stressors.  In the order, the Board encapsulated this in the statement that the examiner must render an opinion whether the Veteran's psychiatric disorder was first manifest in service and/or was casually related to event(s) in service, including the conceded combat exposure.  In April 2015 the examiner solely reported that "it is less likely as not that current diagnosis of depressive disorder and [alcohol] abuse are related to combat conceded in service as symptoms did not manifest until years after service."  This opinion is insufficient because it is based solely upon the passage of time.

As the clarifying opinions are inadequate, the claim must be remanded for the Veteran to be afforded another VA medical examination.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007), Nieves-Rodriguez v, Peake, 22 Vet. App. 295 (2008), Sklar v. Brown, 5 Vet. App. 140 (1993). 

On remand, update the Veteran's claims file to include VA treatment records dated since May 2015.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and examination, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran.  The VA examiner is then specifically requested to offer the following opinions: 

a.  Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5?  Under both criteria, the VA examiner should only consider and comment on all stressors reported by the Veteran. 

i.  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

ii.  If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy. 

b.  Regarding any other psychiatric diagnosis under DSM-IV or DSM-5, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?

c.  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus?

d.  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder has been aggravated by any service-connected disability, including Type II diabetes mellitus?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner should comment on the Veteran's full mental health history, including his treatment in 2006-2008 (in which the Veteran reported symptoms including startle response, hypervigilance, intrusive thoughts, night sweats, crying spells, and nightmares), and the Veteran's lay statements, including his description of symptoms.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

